[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
CLARIFICATION
1. The court inserted the wrong word at the end of the second line of the second paragraph. The word "monthly" should be deleted and "yearly" inserted in lieu thereof. The monthly award is therefore $2,083.33 that he wishes to have modified. The court incorrectly used $2500.00 per month in its calculation. Based on the correct monthly payment of $2,083.33, the motion for modification is granted down to $1,200.00.
2. The old orders are to resume at the end of six (6) months, the court having concluded, based on the present evidence, that the defendant has the earning capacity to regain his former income within that time period.
LAWRENCE L. HAUSER, JUDGE